Citation Nr: 0413617	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-12 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.  


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from November 1941 to 
April 1942 and from August 1945 to June 1946.  The veteran 
died in March 1983, and the appellant is his surviving 
spouse.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied reopening the claim of entitlement to 
service connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The appellant was notified of a June 1985 Board decision, 
which denied entitlement to service connection for the cause 
of the veteran's death, by letter dated June 20, 1985.  

2.  The evidence received since the final June 1985 Board 
decision is cumulative or redundant of the previously 
obtained evidence or does not raise a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for the cause of the veteran's death.  


CONCLUSIONS OF LAW

1.  The June 1985 Board decision, which denied entitlement to 
service connection for cause of the veteran's death, is 
final.  38 U.S.C.A. § 4004(b) (1984).  

2.  Evidence received since the final June 1985 Board 
decision is not new and material; the claim of entitlement to 
service connection for the cause of the veteran's death is 
not reopened.  38 U.S.C.A. §§ 5103A(f), 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the appellant

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the appellant in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The appellant's May 2003 lay statement confirmed that 
previously identified private hospital records were not 
available.  The appellant filed several lay statements with 
the RO, and her April 2003 substantive appeal declined the 
opportunity for a hearing before the Board.  

The RO's June 2000 and January 2002 letters, March 2003 
statement of the case, and September 2003 supplemental 
statement of the case informed the appellant of applicable 
laws and regulations, including applicable provisions of The 
Veterans Claims Assistance Act of 2000, the evidence needed 
to substantiate the claim, and which party was responsible 
for obtaining the evidence.  In these documents, the VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from the identified private 
health care providers.  The appellant was informed that it 
was her responsibility to identify health care providers with 
specificity, that it was her responsibility to provide the 
evidence in her possession that pertained to the claim, and 
that it still remained her ultimate responsibility to obtain 
any lay statements and private medical evidence needed to 
support her claim.  Several new provisions of The Veterans 
Claims Assistance Act of 2000, which redefined VA's 
obligations with respect to the duty to assist and inform, 
applied only to claims filed on or after August 29, 2001 and 
did not apply to the appellant's February 2000 informal 
application to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.  

The RO's January 2002 notice letter technically informed the 
appellant that she had 60 days in which to respond, but in 
the two years and four months since January 2002, the 
appellant has presented medical evidence and statements that 
will be considered in this appeal.  It is obvious that the 
appellant understood that evidence presented more than 60 
days after the January 2002 notice would still be considered.  

The VA has fulfilled its duty to assist and inform the 
appellant.  She was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  She was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death

The June 1985 Board decision, which denied entitlement to 
service connection for the cause of the veteran's death, was 
based on the evidence at the time, which included lay 
statements, a formal application, previous rating and Board 
decisions, service medical records, VA and private medical 
records, and a death certificate.  

In lay statements, the appellant asserted that the veteran 
had incurred disabilities in service that ultimately caused 
his death many years later.  The veteran's January 1951 
application included claims for service connection for 
gunshot wounds to the left buttock and right thigh but made 
no mention of osteomyelitis or feet disorders.  Rating 
decisions from June 1951 to July 1970 and Board decisions in 
June 1952 and August 1961 addressed the veteran's claims 
regarding gunshot wounds to the left buttock and right thigh 
but made no mention of osteomyelitis or feet disorders.  

Service medical records showed that the veteran's skin and 
feet were normal at a December 1946 separation examination.  
VA examinations in August 1960 and April 1961 revealed normal 
lower extremities and made no mention of osteomyelitis.  A 
June 1971 to February 1972 VA hospital report showed 
treatment for gangrene in an amputation stump of the fifth 
toe of the left foot, which had onset one month prior to 
admission.  An August 1984 private medical statement 
documented that the veteran was treated for osteomyelitis of 
the right foot from January 1980 up to the date of his death.  
The death certificate documented that the veteran had died in 
March 1983 due to osteomyelitis, which had onset five years 
prior to death.  

The June 1985 Board decision was based on the evidence at 
that time and became final because the appellant received 
notice of the decision by letter dated June 20, 1985.  
38 U.S.C.A. § 4004.  After the appellant filed a February 
2000 informal application to reopen the claim, the July 2002 
rating decision denied reopening the claim of entitlement to 
service connection for the cause of the veteran's death, and 
the appellant perfected a timely appeal.  The September 2002 
rating decision continued to deny reopening the claim.  

Unfortunately, the appellant has not submitted new and 
material evidence to warrant reopening the claim.  See 
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  New and 
material evidence means existing evidence not previously 
submitted to agency decisionmakers, which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  The new 
evidence, which includes VA and private medical records and 
lay statements, does not raise a reasonable possibility of 
substantiating the claim.  

An August 1942 private medical certificate, which states that 
the veteran was treated for an infected wound over the left 
small toe; a September 1947 private medical certificate, 
which documents treatment for osteomyelitis due to injury of 
the third toe of the left foot; and a July 1992 service 
friend's affidavit, which alleges that the veteran was 
wounded in the left foot in service and cured by American 
forces, do not raise a reasonable possibility of 
substantiating the claim.  Consistent with the friend's 
assertion that the veteran's left foot was cured, the 
previously obtained December 1946 separation examination 
report confirmed that the veteran's skin and feet were normal 
when he left service, and the August 1960 and April 1961 VA 
examinations revealed normal feet with no osteomyelitis 
through 1961.  A February 1971 to April 1972 VA hospital 
report, which states that gangrene in the amputation stump of 
the fifth toe of the left foot began three months prior to 
admission, does not raise a reasonable possibility of 
substantiating the claim.  Instead, the April 1972 VA 
physician agrees with the previously obtained medical 
opinions of the February 1972 VA physician, the August 1984 
private physician, and the March 1983 coroner that 
osteomyelitis began over twenty years after service.  

When considered with the previous evidence of record, the new 
evidence does not raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. §§ 5103A(f), 5108; 
38 C.F.R. § 3.156(a).  Therefore, the claim is not reopened, 
and entitlement to service connection for the cause of the 
veteran's death remains denied.  


ORDER

New and material evidence not having been presented, the 
claim of entitlement to service connection for the cause of 
the veteran's death is not reopened, and entitlement to 
service connection for the cause of the veteran's death 
remains denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



